Citation Nr: 9921135	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-40 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $2,706.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to February 
1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse decisions of the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida Department 
of Veterans Affairs (VA) Regional Office (RO).  The Committee 
denied the veteran's request for waiver of recovery of an 
overpayment in the amount of $2706 on the grounds that the 
veteran's action and/or inaction leading to the creation of the 
overpayment constituted bad faith, thereby precluding 
consideration of waiver of recovery of the debt in accordance 
with the principles of equity and good conscience.  

This case was previously remanded by the Board in May 1997.  The 
RO was to explain the calculation of the overpayment at issue and 
was to reassess the issue in light of the case of Richards v. 
Brown, 9 Vet.App. 255 (1996).  While the RO did not provide any 
additional accounting of the debt calculation on remand, the 
Board finds that there was already sufficient evidence on file to 
explain how this overpayment debt had been calculated and 
created, and that the veteran had been provided sufficient 
information of the debt calculation, to satisfy any due process 
concerns.  The RO did review the debt calculation on remand and 
affirmed that the past accounting was correct.  Finally, in June 
1997, the Board received a letter from the veteran (which was 
forwarded to the RO) apparently in response to his receipt of the 
Board's May 1997 remand action which stated that "I did agree 
that the [VA] did overpay me."  He said that the situation had 
been taken care of and that the overpayment was fully recouped.  
This statement seems to indicate that the veteran was satisfied 
with the validity and calculation of the overpayment debt at 
issue.  Further remand for additional accounting of this debt as 
requested in April 1999 by the representative is therefore 
unnecessary and unwarranted.  The RO did reassess the facts of 
this case in consideration of Richards in its September 1998 
Supplemental Statement of the Case.  The case is ready for 
appellate review. 

On remand, there was apparently created an additional overpayment 
debt of $706.  However, correspondence on file indicates that 
this overpayment was created in error since no award action or 
other evidence in support of the overpayment could be located.  
In September 1997, the veteran requested waiver of this debt.  In 
August 1998, the Committee issued a waiver decision which found 
that this debt was not validly created and waiver of the entire 
debt was allowed.  

On another matter, the Board notes the representative's April 
1999 comment that a copy of the Board's separately issued May 19, 
1997 decision on the issue of whether the veteran had submitted 
new and material evidence to reopen a claim for service 
connection for an acquired psychiatric disorder was not on file 
in the claims folder.  In response, a copy has now been placed in 
the file.  While the veteran's representative questioned whether 
the veteran received a copy of this decision, the Board notes 
that he submitted correspondence referring to the decision later 
that month.  Thus, the Board is satisfied that the veteran had 
notice of the decision.  See also Davis v. Brown, 7 Vet. App. 
298, 300 (1994).


FINDINGS OF FACT

1.  In January 1988, the veteran was awarded VA nonservice-
connected disability pension benefits (effective from September 
1987), and the award amount was calculated based only upon his 
reported receipt of social security benefits, with an additional 
benefit for a dependent spouse.  

2.  The veteran and his spouse received interest income in 1989, 
but he failed to report this income to VA despite numerous and 
specific instructions previously sent to him requiring him to 
report all income received from every source (he had also been 
notified that his monthly pension benefits had been retroactively 
adjusted in 1988 and 1989, with small overpayments created on 
each occasion, because of changes in the amount of his social 
security benefits).  

3.  In February 1992, because of the veteran's receipt of 
interest income in 1989, his pension benefits were retroactively 
reduced and this award action resulted in an overpayment 
initially assessed at $3,852.00.


4.  In March 1992, VA received the veteran's request for waiver 
of recovery of the overpayment of pension benefits.  

5.  In November 1992, upon reconsideration of the veteran's 
reduced income over the period in question, the overpayment was 
recalculated and reduced to $2,706.00.

6.  The veteran's failure to report all interest income in 1989, 
after having been repeatedly informed that his monthly VA pension 
benefit was based upon consideration of all income he and his 
spouse received from every source, and after previous 
overpayments had been created based upon changes in his monthly 
social security benefits, demonstrated a willful intention to 
seek an unfair advantage, with knowledge if the likely 
consequences, and which did in fact result in a direct loss to 
the Government.  

CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA nonservice-connected 
disability pension benefits in the amount of $2,706 is precluded 
by the veteran's bad faith.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. §§ 1.965(b), 3.660 (1998); Richards v. Brown, 9 Vet.App. 
255 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts

The RO originally determined that the veteran was entitled to 
nonservice-connected disability pension benefits in June 1987, 
although his income then exceeded the maximum income allowable.  
The RO informed him that his rate of pension depended upon the 
amount of family income and the number of his dependents and he 
was further advised to notify VA immediately of any change of 
income or net worth for himself or his dependents.  

The veteran provided signed income information in October 1987 
and eligibility verification reports (EVR's) in August 1988 and 
September 1989.  In October 1989, the veteran was awarded pension 
based upon his income of $7,752 in Social Security benefits.  In 
January 1990, the RO clarified with the veteran the correct 
amount of his income from the Social Security Administration.  

In August 1990, the veteran reported on an EVR that his total 
income was $672.60 per month from Social Security and that he did 
not receive any interest or dividends.  In August 1991, the 
veteran reported a total monthly income of $706.00 from Social 
Security only.  In September 1991, the RO adjusted the veteran's 
disability pension based upon his reported income in August 1991.

In a December 1991 statement to the RO, the veteran stated that 
he did not report interest from savings accounts from 1989 
because he did not know that interest was countable income.  He 
argued that he was not properly informed as to the definition of 
income.

In February 1992, the RO notified the veteran of a proposed 
reduction in his disability benefits due to his receipt of 
unearned interest income.  The RO notified the veteran that an 
overpayment had been created.  Of record are copies of savings 
certificates of deposit and a report reflecting interest earned 
on the certificate of deposit.

In a March 1992 statement, the veteran wrote that he did not 
agree that an overpayment had been created and requested that an 
audit or accounting be performed.  In a separate letter to the RO 
in March 1992, the veteran reiterated his disagreement with the 
creation of an overpayment and requested a waiver of the 
overpayment.  He included a financial status report, which 
reflected income of $703 per month from Social Security and 
$79.00 per month from the VA for a total monthly income of 
$782.00.  He reported total monthly expenses of $1,009.90.

In a July 1992 determination, the Committee denied the veteran's 
request for a waiver for the overpayment in the amount of $3,852.  
The Committee determined that there was a willful intention on 
the part of the veteran to seek unfair advantage or neglect on 
his part or refusal to fulfill his duty or contractual 
obligation.  The Committee determined that the veteran received 
the overpayment through bad faith.

The veteran filed a timely notice of disagreement (NOD) in July 
1992.  
After review of the overpayment, the Committee reduced the total 
indebtedness to $2,706 in November 1992.

The veteran perfected his appeal in January 1993.  He wrote that 
his mother died in 1988 and that he inherited money from her 
estate.  He reported that he inherited $1,597.00.  He said that 
he did not know that the money should have been counted as income 
because he thought it was a gift.  The Committee provided the 
veteran with a detailed accounting of the creation and 
calculation of the overpayment.  

In a May 1997 remand, the Board requested that the RO again 
address the issue of calculation and validity of the debt.  The 
Board also noted that the definition of bad faith had been 
narrowed during the course of the veteran's appeal in accord with 
the Richards case .

In an October 1997 statement to the RO, the veteran stated that 
he and his wife were elderly and in poor health.  He argued that 
repayment of the overpayment would create a financial hardship on 
his family.  The veteran submitted a Financial Status Report in 
September 1997 which reflected that his total monthly income was 
$1118.00 and his total monthly expenses were $1119.25.

After review of the claims file, the RO notified the veteran in 
October 1997, that the debt was properly created.  Thereafter, 
the RO provided the veteran with a Supplemental Statement of the 
Case (SSOC) and the case was returned to the Board for 
adjudication upon the merits.

Legal analysis

Overpayments created by retroactive discontinuance of an award 
are subject to recovery if recovery is not waived.  Waiver of 
repayment of an indebtedness is statutorily precluded if there is 
any indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994)(citing 38 
C.F.R. § 1.965).    

"Bad faith" is defined as "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation in a 
VA benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government."  38 C.F.R. § 1.965(b).

The phrase "bad faith" is also defined in the Veterans Benefits 
Administration (VBA) CIRCULAR 20-90-5, dated February 12, 1990, 
as a ". . . willful intention on the part of the claimant to 
seek an unfair advantage or to neglect or refuse to fulfill some 
duty or contractual obligation."  However, a decision of the 
United States Court of Appeals for Veteran's Claims (Court) has 
invalidated the use of the above-cited underlined phrase as an 
appropriate basis for a bad faith determination.  See Richards v. 
Brown, 9 Vet. App. 255 (1996).  In Richards, the Court stated, 
". . . the operative language in 38 C.F.R. § 1.965(b)(2) limits 
bad faith to cases in which there is an intent to seek an unfair 
advantage, the same test as only one of the two alternative tests 
provided for under the VA CIRCULAR [20-90- 5]."  Richards, 
9 Vet. App. 255, 257.  Thus, the Court held that the use of the 
phrase "neglect or refuse to fulfill some duty or contractual 
obligation" found in VA CIR. 20-90- 5 was, ". . . inconsistent 
with the regulation [and therefore] cannot be an appropriate 
basis for a bad faith determination."  The RO Committee clearly 
explained the Richards case to the veteran in its September 1998 
Supplemental Statement of the Case.   

In this case, the RO Committee has determined that the veteran's 
actions leading to the creation of the overpayment in the amount 
of $2,706.00 constituted bad faith, thereby precluding 
consideration of waiver of recovery of the debt under the 
principle of equity and good conscience.  The Board agrees, and 
finds clear and convincing evidence of bad faith on the basis of 
the valid regulatory criteria (willful intention on the part of 
the claimant to seek an unfair advantage). 

While the veteran has argued that he did not know he had a duty 
to report unearned interest or gift or inheritance income, a 
considerable amount of the evidence of record suggests that the 
veteran's failure to report his unearned income was not mere 
inadvertence.  The RO notified the veteran on several occasions 
prior to his failure to report 1989 interest income that he was 
required to report all income received from every source.  It was 
clearly explained to the veteran with particularity that his 
pension award was based, in part, on all income and any interest.  
He had been in receipt of VA disability benefits since 1987 and 
completed no less than three financial disclosure statements 
which unequivocally requested that he indicate the amount of 
total interest and dividends and all other income.  He signed 
each of these EVRs and veterans are presumed to have read and 
agreed to the terms of all documents to which they attest by 
signature.  Additionally, the veteran had been notified in 1988 
and 1989 of earlier award changes (reductions) to his monthly 
pension based on changes (increases) in his social security 
income, and each of these VA award reducing changes had resulted 
in small overpayments which were then recouped by the RO.  In the 
face of this, the veteran did not report this income to VA upon 
receipt in 1989 (or later).  While the veteran is noted to have a 
constitutional or developmental emotional instability reaction, 
there is no competent evidence or argument that the veteran 
lacked the substantial capacity to handle his financial affairs 
or to understand a requirement to report all income from every 
source.  

Accordingly, for these reasons and bases the Board finds the 
veteran's failure to report his unearned interest income from 
1989, though not perhaps undertaken with actual fraudulent 
intent, was unreported with an intent to take an unfair 
advantage, with knowledge of the likely consequences, and did 
result in a direct loss by the amount of the overpayment to the 
Government.  Therefore, waiver of the debt of $2,706 is precluded 
by law.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963(a), 
1.965.


ORDER

Waiver of the recovery of an overpayment of nonservice-connected 
disability pension benefits in the amount of $2,706.00 is denied.



		
	J. Johnston 
	Acting Member, Board of Veterans' Appeals

 

